FILED
                           NOT FOR PUBLICATION
                                                                            SEP 22 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: ALLANA BARONI,                            No.   15-60082

          Debtor,                                BAP No. 14-1579
______________________________

ALLANA BARONI,                                   MEMORANDUM*

              Appellant,

 v.

WELLS FARGO BANK, N.A., as Trustee
for Structured Adjustable Rate Mortgage
Loan Trust Mortgage Pass-through
Certificates, Series 2005-17,

              Appellee.


                         Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Kurtz, Dunn, and Taylor, Bankruptcy Judges, Presiding

                      Argued and Submitted August 30, 2017
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: W. FLETCHER and IKUTA, Circuit Judges, and BARKER,** District
Judge.

      Allana Baroni appeals the Bankruptcy Appellate Panel’s (BAP) decision

affirming the bankruptcy court’s grant of summary judgment to Wells Fargo. We

have jurisdiction under 28 U.S.C. § 158(d)(1).

      The undisputed facts in the record established that Wells Fargo possessed

Baroni’s promissory note indorsed in blank. As the holder of a negotiable

instrument, Wells Fargo is entitled to enforce the note in Baroni’s bankruptcy case.

Cal. Com. Code §§ 1201(b)(21)(A), 3301.

      Baroni now argues that notes secured by a deed of trust to real property are

nonnegotiable and that the statute of frauds prohibits Wells Fargo from enforcing

the note. Because she failed to raise these arguments to the bankruptcy court or

BAP, they are waived. In re Mercury Interactive Corp. Sec. Litig., 618 F.3d 988,

992 (9th Cir. 2010). In any event, both arguments lack merit.

      First, a negotiable instrument may be accompanied by a deed of trust. Cal.

Com. Code § 3104(a)(3); Wilson v. Steele, 211 Cal. App. 3d 1053, 1061 (1989).

      Second, the failure to satisfy the statute of frauds merely renders a contract

voidable, not void. Masin v. Drain, 150 Cal. App. 3d 714, 717 (1984). Baroni


      **
              The Honorable Sarah Evans Barker, United States District Judge for
the District of Southern Indiana, sitting by designation.
                                          2
lacks standing to challenge assignments as voidable. See Yvanova v. New Century

Mortg. Corp., 62 Cal. 4th 919, 939–40 (2016).

      Finally, because we hold that Wells Fargo is entitled to enforce the note as

the holder of a negotiable instrument, we do not address whether it could

alternatively enforce the note through an unbroken chain of title.1

AFFIRMED.




      1
       Since we do not address Wells Fargo’s chain of title, we deny Baroni’s
contested motion, filed September 19, 2016, for judicial notice of a purported
assignment of the deed of trust.
                                          3